PER CURIAM
Defendant appeals a judgment of conviction from her guilty plea for second-degree assault, ORS 163.175. Among other terms, the trial court ordered defendant to pay $1,660 in court-appointed attorney fees. On appeal, defendant assigns error only to the imposition of attorney fees. Defendant acknowledges that she did not preserve her claim of error, but contends that we should exercise our discretion under ORAP 5.45(1) to correct the error because the trial court ordered her to pay those fees without first considering her ability to pay. The state concedes that the trial court’s imposition of attorney fees constitutes plain error under our decision in State v. Coverstone, 260 Or App 714, 320 P3d 670 (2014) (holding that the imposition of court-appointed attorney fees is plain error where the record is silent as to the defendant’s ability to pay the fees ordered). We agree that the trial court committed plain error, accept the state’s concession, and conclude that it is appropriate to exercise our discretion to correct the error in this case for the reasons stated in Coverstone — viz., the gravity of the error, the length of defendant’s prison term, and the lack of any evidence of financial resources. Id. at 716-17; see also State v. Fleet, 270 Or App 246, 247, 347 P3d 345 (2015) (reversing as plain error $980 in court-appointed attorney fees based on the amount of fees, five-year prison term, and lack of evidence in the record suggesting that the defendant would be able to pay the fees).
Portion of judgment requiring defendant to pay attorney fees reversed; otherwise affirmed.